department of the treasury internal_revenue_service washington d c l date jan uniform issue list op e to2 contact person contact number legend m n a b dear sir or madam is this in response to previous correspondence from your authorized legal representatives who have requested certain rulings on your behalf dated november and letters and it m is an organization described in sec_501 an organization exempt from federal_income_tax under sec_501 of the m has been internal_revenue_code as m's articles of incorporation provide classified as a private_foundation under sec_509 is organized and operated exclusively for charitable and educational_purposes to that beautify and enrich its geographical area with works_of_art m receives donations to acquire display and exhibit works_of_art and to donate and convey works_of_art consistent with the requirements under sec_501 c m makes gifts of significant pieces of contemporary art to governmental and charitable organizations for public display and appreciation m's governing board consists of a and b their four children and an unrelated_person all of whom are disqualified persons with respect to m under sec_4946 of the code m has expanded its activities by establishing and operating a small art gallery which initially was devoted primarily to the study of art by graduate level students qualified public the gallery's major resources are works_of_art on loan museum groups and individual artists a and b own an from private collectors and the artists who create the pieces on exhibition extensive collection of art which will be loaned to m from time to time for study in the gallery fe ie in order to facilitate the establishment of the gallery a and b purchased a warehouse a and b will donate building which was converted to a condominium consisting of five units a gallery the largest of the condominium units without mortgage lien to m for use as encumbrance or any reversionary_interest plus an undivided_interest in the common areas and an adjoining parking lot a and b will donate sufficient resources to meet the costs of remodeling the largest unit for use as a gallery and to cover the gallery's operating_expenses a_and b will also donate to m another of the condominium units which will be available for commercial leasing to unrelated occupants that will pay rent to m the remaining three condominium units in the aggregate amount to of the total square footage of the condominium these units will be retained by a and b as their personal offices with a permanent secretary who will serve as a receptionist and as m's secretary will not use their offices for business purposes but their without cost to m occasional use will behalf of m and other tax-exempt organizations of which they are officers and trustees a and b's offices are available for use at all times by m and its staff which in fact make use of these offices on a daily basis limited to activities a and 8b their be on the as owners of five condominium units a condominium ownership association that addresses common operational maintenance and repair items common costs will be allocated among the unit owners on an objective basis according to the respective square footage of each owner's unit as owner of the two largest units m will have a majority of the building's square footage and thus voting control of the association a and b and m will participate in financial information provided by m indicates that upon completion of the proposed transaction substantially more than one-half of m's assets will be devoted directly to the operation of the gallery all of the rental income from the commercial condominium unit plus other investment_income will be used to meet the operating_expenses and maintenance_costs a and b of the gallery unit and m's share of the commonly owned condominium expenses will donate to m the anticipated shortfall of amounts needed to defray such expenses in a recent submission m's representatives stated that the gallery has been open to scholars museum groups and the general_public and more than one thousand persons have viewed the works_of_art exhibited therein the gallery has had a joint exhibition with a large museum n which attracted the general_public to important works_of_art that were jointly displayed public exhibitions featuring other noted artists have been scheduled the gallery is open for visits by the general_public for not less than two and usually four days per week and at m employs an administrator who is not related to a and b and who helps to arrange for the exhibitors and greet and direct persons who might be studying or viewing pieces at the gallery because of the increase in frequency of use of the gallery additional staff have been hired to assist visitors all other times by appointment to outside scholars and groups dd m issues press releases for new shows and exhibitions at the gallery to two daily the gallery is listed newspapers weekly newspapers and specialized periodical publications in the local telephone book and callers reach either the receptionist or a menu selection m has an describing current exhibits gallery hours location and transportation directions affiliation with n the large museum mentioned above which has its own key to the building and an open invitation to access the gallery at any time n frequently brings visiting museum groups and other interested persons through the gallery m has registered a domain name and the web site will afford is the public worldwide access to the gallery a hotel art news packet placed in hotel rooms and is described in various magazines handouts describing current pieces on display are available for each visitor and a brochure is under consideration the gallery's parking spaces for the general_public and scheduled groups are marked for visitors in the process of constructing a web site describing the gallery the gallery is listed in sec_501 of the code provides in part for the exemption from federal_income_tax of organizations organized and operated exclusively for educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 c of the income_tax regulations provides the following an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides the following a private not organized or operated exclusively for one or more of an organization is the purposes specified in subdivision i of this subparagraph unless it serves a public rather than is is not organized or operated for the necessary for an organization to establish that it benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests interest thus to meet the requirement of this subdivision it sec_509 of the code states that the term private_foundation means a domestic or foreign organization described in sec_501 other than an organization described in sec_509 a or disqualified_person and a private_foundation sec_4941 of the code imposes an excise_tax on any act of self-dealing between a l p26 sec_4941 of the code lists various acts of self-dealing including any direct or indirect a sale_or_exchange or leasing of property between a private_foundation and a disqualified_person c furnishing of goods services or facilities between a private founda- tion and a disqualified_person and e transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4941 a of the code provides that the transfer of or personal_property by a disqualified_person to a private_foundation shall be treated as a sale_or_exchange if the property is subject_to a mortgage or similar lien which the foundation assumes or if is subject_to a mortgage or similar lien which a disqualified_person placed on the property within the ten-year period ending on the date of the transfer real it sec_4941 d c of the code provides that the furnishing of goods services or facilities by a disqualified_person to a private_foundation shall not be an act of self-dealing if the furnishing is without charge and if the goods services or facilities so furnished are used exclusively for purposes specified in sec_501 sec_4941 of the code provides that the furnishing of goods services or facilities by a private_foundation to a disqualified_person shall not be an act of self-dealing if such furnishing is made on a basis no more favorable than that on which such goods services or facilities are made available to the general_public sec_4942 of the code imposes an excise_tax in the amount of on the undistributed_income of not been distributed before the first day of the second or any succeeding taxable_year following such taxable_year a private_foundation for any taxable_year which has sec_4942 of the code provides that the tax under sec_4942 shall not is apply to the undistributed_income_of_a_private_foundation for any taxable_year for which it an operating_foundation under sec_4942 sec_4942 of the code provides in part that the term operating_foundation means any organization which makes qualifying distributions directly for the active_conduct of the activities constituting the purpose or function for which it is organized or operated equa to a certain specified amount sec_53_4942_b_-1 and -2 of the foundation and similar excise_tax regulations in part provide that an operating_foundation must meet the income test and one of the so-called alternative tests including the assets_test and the endowment_test all of which are described in detail in the regulations sec_4945 of the code imposes a tax of on each taxable_expenditure of a private_foundation sec_4945 provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation for any purpose other than one specified in sec_170 by establishing and operating an art gallery in the manner described m will continue to further its exempt educational_purposes within the meaning of sec_501 of the code although initially the gallery's operations were expected to be somewhat limited recently submitted information indicates that students museum groups artists and the general_public have regular access to the gallery a and b's purchase of the warehouse donation of the condominium units to m and donations of resources for payment of remodeling expenses and other expenses enable m to carry out its exempt_function through the operation of the gallery under these circumstances m will continue to be operated exclusively for exempt purposes as required by sec_1_501_c_3_-1 of the regulations any possible benefit derived by a and b from donating property and resources and lending their artworks to m retaining office condominiums and participating in the condominium association is merely incidental to the accomplishment of an exempt_purpose under sec_501 thus the establishment and operation of the gallery will not result in m's furthering the private interests of a and b see sec_1_501_c_3_-1 ii in connection with the operation of the art gallery m will make qualifying distributions in appropriate amounts directly for the active_conduct of activities constituting the purpose or function for which it the financial information presented indicates that m will meet the applicable tests set forth of the regulations and has met such tests since date thus as of that date m's foundation classification has changed from that of private_foundation under sec_509 of the code to that of private_operating_foundation under sec_4942 in sec_53_4942_b_-1 and -2 is organized or operated with regard to the question of self-dealing under sec_4941 of the code as noted previously a and b are disqualified persons under sec_4946 with respect to m because of carefully considered following transactions between the parties must be relationship this the and donations by a and bto m under sec_4941 of the code an act of self-dealing includes the sale_or_exchange or leasing of property between a private_foundation sec_4941 d a a and b's donation of the two condominium units will not be treated as a sale_or_exchange as the property is not subject_to a mortgage or similar lien assumed by m likewise a_and b's donations of resources to defray remodeling expenses and other expenses will not constitute acts of self-dealing under section d accordance disqualified however person with in a_ qa lending of works_of_art by a and b to m under sec_4941 of the code the furnishing of goods services or facilities between a private_foundation and a however in accordance with section disqualified_person is an act of self-dealing d c a and b's lending of works_of_art will not be an act of self-dealing because such lending is without charge and the works_of_art are used exclusively for exempt purposes under sec_501 or use by or for the benefit of participation in the condominium association by a b and m under sec_4941 e of the code self-dealing includes the transfer of a private foundation's income or assets to here although a and b and-m will be owners in the same condominium association their condominium units are legally separate and m clearly has majority voting control of the association based on square footage under these circumstances m's income or assets will not be used by a and b within the meaning of sec_4941 d e thus such of self-dealing under sec_4941 where costs are shared based on square footage the condominium association a disqualified_person not constitute participation will act an in for purposes of sec_4945 of the code a taxable_expenditure includes amounts paid_or_incurred for purposes other than those listed here amounts attributable to m's remodeling of the condominium units operation and maintenance of the gallery taxable_expenditures because they are paid_or_incurred in furtherance of educational_purposes under sec_170 as discussed above m's establishment and operation of the gallery furthers its educational_purposes under sec_501 of maintaining the common areas in sec_170 and payment of share not are its based on the foregoing we rule as follows the proposed expansion of its activities will for recognition of exemption as not jeopardize m's continued section an organization described in qualification c of the code m's proposed activities will result in a change_of its foundation classification from a private that of operating_foundation under sec_4942 effective date a private_foundation under sec_509 of the code to that of the proposed transaction including a and b's donation to m of a the two condominium units b the resources necessary to remodel one of the units into a gallery and the other into commercial space and c the resources necessary to meet the of self-dealing within the meaning of sec_4941 of the code operating_expenses of m's expanded activities constitute acts will not the loan from time to time to m of works_of_art owned by a and b under the the circumstances described above will meaning of sec_4941 of the code of self-dealing within not constitute acts the participation of a and b and m in the condominium association and their sharing of costs of maintenance of the common areas based on square footage will not constitute acts of self-dealing within the meaning of sec_4941 of the code and the proposed transaction and the following expenditures to be made as described above will not constitute taxable_expenditures and will not subject m to the tax on taxable_expenditures the condominium units for use as a gallery b for the operation and maintenance of the gallery and c for m's fair share of maintaining the common areas of the condominium building sec_4945 of remodeling code under the for a except as specifically ruled upon above no opinion is expressed concerning the federal_income_tax consequences of the transactions described above under any other provision of the code pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to m's authorized representatives we are providing the area manager- pacific coast with a copy of this ruling you should keep a copy of this letter in your permanent records this ruling is directed only to the organization that requested it sec_6110 k of the code provides that it may not be used or cited by others as precedent e if you have any questions please contact the person whose name and telephone number appear in the heading of this letter sincerely signed gesland a srt garland a carter manager exempt_organizations technical group
